DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Sakuma et al (US 20100270509) and Wakamori et al (US 5283302) in view of Sakuma maintained and therefore it is proper to make this rejection FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 14-18 and new claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al (US 20100270509), cited in IDS and previous Office Action.

Amendment to claim 1 and new claim 21 are noted. 
The amendment and new claim exclude the use of acidic pyrophosphate salt in the VDF composition.
However, such component is optional in Sakuma’s disclosure.
In particular, the reference teachers that “an alkali metal salt of phosphate, such as sodium pyrophosphate and acidic sodium pyrophosphate, may be added as necessary. “
Thus, the composition can be formed without acidic sodium pyrophosphate.
. 

Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al (US 5283302), (cited in IDS) in view of Sakuma, cited in previous Office Action. 

The rejection can be found in the NON-FINAL office action mailed 11/25/2020 and is herein incorporated by reference.

Response to Arguments

Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 

Applicant submits that the new limitation, which excludes the use of acidic pyrophosphate, overcomes the rejection over Sakuma et al (US 20100270509).
Examiner disagrees. Such component is optional in Sakuma’s disclosure.
In particular, the reference teachers that “an alkali metal salt of phosphate, such as sodium pyrophosphate and acidic sodium pyrophosphate, may be added as necessary. “
Thus, the composition can be formed without acidic sodium pyrophosphate.
Such component is optional in Sakuma’s disclosure.


However, according to MPEP 2144.04 (IV, C) changes in sequence of adding Ingredients is unpatentable without showing unexpected results. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Thus, in order to alter Wakamori sequence of ingredient addition, unexpected results should be demonstrated.
Reply to Office Action of November 25, 2020 Note that due to amendment, rejection over 35 USC 102 is replaced with 35 USC 103.
Rejection under 35 USC 112(2) is withdrawn due to the claim 1 amendment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765